UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6616



ALBERT JONES,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE; WILLIAM D. CATOE; GEORGE N.
MARTIN, III; WILLIAM DAVIS; S. HUNTER RENTZ,
Doctor; MARIA BLANDSHAW; DEBORAH T. SMITH;
ROSE MARY MURPHY; JAMES BRYAN; JOHN PATE, JR.,
Doctor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Chief District
Judge. (CA-96-3101-2-11)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Jones, Appellant Pro Se. James E. Parham, Jr., Columbia,
South Carolina; William Llewellyn Pope, POPE & RODGERS, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion and find

to the extent that Appellant’s objections to the magistrate judge’s

report were sufficient to preserve appellate review, there was no

reversible error. Accordingly, we affirm on the reasoning of the

district court. See Jones v. Moore, No. CA-96-3101-2-11 (D.S.C.

Apr. 6,   1998); see also Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982). We deny Jones’s motion to appoint counsel. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2